WRIGHT EXPRESS CORPORATION

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) dated as of October 23, 2007 (the
“Effective Date”) is between Wright Express Corporation, a Delaware corporation
(“WEX”), and Tod A. Demeter (the “Executive”).

WHEREAS, WEX and the Executive are parties to an Employment Agreement made as of
October 28, 2005 (the “Employment Agreement”); and

WHEREAS, WEX and the Executive wish to set forth herein the terms upon which the
Executive will, on an amicable basis, separate from WEX.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree as follows:

1. Cessation of Employment.

(a) The Executive shall, and hereby does, resign as an employee of WEX and all
of its subsidiaries, on December 3, 2007 (the “Separation Date”).

(b) After the Separation Date, the Executive shall cease to be employed by WEX,
or any of its subsidiaries.

2. Compensation and Benefits.

(a) During the period from the Effective Date to the Separation Date, WEX shall
continue to pay the Executive his base salary at the rate currently in effect,
in accordance with WEX’s normal payroll practices.

(b) WEX shall pay to the Executive, as severance, the total sum of $230,000, in
equal installments not less frequently than once per month. Such payments shall
commence on December 14, 2007 and shall be completed prior to March 15, 2008.

(c) The Restricted Stock Units (“RSUs’) and the Performance-Based Restricted
Share Units (“PSUs”) granted to the Executive under WEX’s 2005 Equity and
Incentive Plan (the “Plan”) shall be treated as follows:

(i) The 3,333 RSUs granted pursuant to the Award Agreement dated as of
February 22, 2005 between WEX and the Executive (the “Founder’s Grant Award
Agreement”) that were scheduled to vest on February 22, 2008 shall become vested
and shall be paid on February 22, 2008 in accordance with and subject to the
terms of the Founder’s Grant Award Agreement. The remaining unvested RSUs
granted pursuant to the Founder’s Grant Award Agreement shall automatically
terminate on the Separation Date.

(ii) The 813 RSUs and 813 PSUs granted pursuant to the Award Agreement dated as
of March 31, 2006 that were scheduled to vest on March 31, 2008 shall become
vested and shall be paid on March 31, 2008 in accordance with and subject to the
terms of the 2006 Award Agreement. The remaining unvested RSUs and PSUs granted
pursuant to the 2006 Award Agreement shall automatically terminate on the
Separation Date.

(iii) The 948 RSUs and 948 PSUs granted pursuant to the Award Agreement dated as
of March 30, 2007 that were scheduled to vest on March 30, 2008 shall become
vested and shall be paid on March 30, 2008 in accordance with and subject to the
terms of the 2007 Award Agreement; provided, however, that such PSUs shall then
become vested only to the extent WEX achieves the performance targets set forth
in the Executive’s 2007 Long-Term Incentive Program Award Agreement. The
remaining unvested RSUs and PSUs granted pursuant to the 2007 Award Agreement
shall automatically terminate on the Separation Date.

This treatment of RSU and PSU grants is contingent upon the Executive’s active
support of a smooth transition of knowledge and duties to his successor,
including being reasonably available to answer questions and provide information
regarding WEX IT systems. In addition, the Executive will be reasonably
available to the CEO and others to effectuate a smooth transition of duties for
four months after the Separation Date. The foregoing shall not unreasonably
interfere with the Executive’s duties to any successor employer or to self
employed contract work.

(d) The Executive shall, until the Separation Date, continue to participate in
WEX’s employee benefit plans offered generally to employees on the same basis as
the Executive currently participates in such plans.

(e) The Executive shall be paid for all accrued and unused paid time off as of
the Separation Date. Executive acknowledges that, after the Separation Date, he
may elect to continue certain benefits at his own cost through the federal law
known as COBRA.

(f) The Executive may continue, until February 29, 2008, to use the automobile
and until March 31, 2008 to use the AYCO financial counseling program made
available to him by WEX on the same terms such use is currently being made
available to the Executive.

(g) Following the Separation Date, there shall be distributed to the Executive
all amounts deferred by the Executive pursuant to the WEX Executive Deferred
Compensation Plan, in accordance with the election he has previously made under
such plan.

3. Release. In consideration of the benefits provided under this Agreement, and
as a condition to receipt of the benefits herein, the Executive shall sign and
deliver to WEX a General Release in the form attached hereto as Exhibit A (the
“General Release”).

4. Employment Agreement. As of the Effective Date, the Employment Agreement
shall terminate and be of no further force or effect in any respect; provided,
however, that (a) the provisions of Section IX shall survive and shall remain in
full force and effect in accordance with their terms, (b) if the Executive’s
employment with WEX terminates prior to the Separation Date due to a Termination
for Cause (as defined in the Employment Agreement), then, at the election of
WEX, this Agreement shall be null and void in all respects and the Executive’s
rights upon such termination shall be governed by the terms of the Employment
Agreement, (c) if the Executive does not execute the General Release within
21 days of the Effective Date or revokes the General Release within the
seven-day period contained therein, WEX’s obligations under Paragraph 2 of this
Agreement shall be null and void.

5. General.

(a) This Agreement and the General Release contain and constitute the entire
understanding and agreement between the parties hereto with respect to the
cessation of employment of the Executive with WEX and the payment of benefits in
connection therewith, and supersedes all previous oral and written negotiations,
agreements, commitments, and writings in connection therewith (except as
expressly set forth in Section 4 above). The payments and benefits due to the
Executive under this Agreement are in lieu of any other severance benefits
payable to Executive under any severance plan or policy of WEX or its affiliates
or any other agreement or arrangement.

(b) The Executive will not be required to mitigate the amount of any payment
provided for hereunder by seeking other reemployment or otherwise, nor will the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment with WEX terminates.

(c) The Executive acknowledges and agrees that WEX may directly or indirectly
withhold from any payments under this Agreement all federal, state, city or
other taxes that will be required pursuant to any law or governmental
regulation. It is the intention of the parties that all payments under this
Agreement which are subject to Section 409A of the Internal Revenue Code shall
be administered in order to avoid the imposition of any increase in the tax due
in accordance with Section 409A(a)(1)(B) and the terms of this Agreement shall
be further amended as necessary in order to avoid such increase on tax.

(d) This Agreement may not be modified or amended except in writing signed by
the parties. No term or condition of this Agreement will be deemed to have been
waived except when waived in writing by the party charged with waiver. A waiver
will operate only as to the specific term or condition waived and will not
constitute a waiver for the future or have any impact on anything other than
that which is specifically waived.

(e) This Agreement has been executed and delivered in the State of Maine and its
validity, interpretation, performance and enforcement will be governed by the
internal laws of that state.

(f) All provisions of this Agreement are intended to be severable. In the event
any provision or restriction contained herein is held to be invalid or
unenforceable in any respect, in whole or in part, such finding will in no way
affect the validity or enforceability of any other provision of this Agreement.
The parties hereto further agree that any such invalid or unenforceable
provision will be deemed modified so that it will be enforced to the greatest
extent permissible under law, and to the extent that any court of competent
jurisdiction determines any restriction herein to be unreasonable in any
respect, such court may limit this Agreement to render it reasonable in the
light or the circumstances in which it was entered into and specifically enforce
this Agreement as limited.

6. Voluntary Assent. The Executive affirms that no other promises or agreements
of any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Agreement, and that he fully understands the meaning and
intent of this Agreement. The Executive states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Executive further states and represents that he has carefully read
this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs his name of his own free
act.

7. Indemnification. From and after the date hereof, WEX shall continue to
indemnify the Executive pursuant and subject to the provision of the Articles or
Certificate of Incorporation, Bylaws or other corporate governance documents of
WEX, as they are amended from time to time.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
December 3, 2007.

WRIGHT EXPRESS CORPORATION

     
By:
  /s/ Michael D. Dubyak
 
   
 
  Michael E. Dubyak



    Title: President and Chief Executive Officer

/s/ Tod A. Demeter



    Tod A. Demeter

1





GENERAL RELEASE

WRIGHT EXPRESS Corporation (the “Company”), and TOD A. DEMETER (hereinafter
collectively with his heirs, executors, administrators, successors and assigns,
“Employee”), mutually desire to enter into this General Release and agree that:

The terms of this General Release and the Separation Agreement dated as of
November 30, 2007 between the Company and Employee (the “Separation Agreement”)
are the products of mutual negotiation and compromise between Employee and the
Company; and

The meaning, effect and terms of this General Release and the Separation
Agreement have been fully explained to Employee; and

Employee is hereby advised, in writing, by the Company that he should consult
with an attorney prior to executing this General Release and the Separation
Agreement; and

Employee is being afforded at least twenty-one (21) days to consider the meaning
and effect of this General Release and the Separation Agreement.  To the extent
that the terms of the General Release and Separation Agreement have been amended
after the Agreement was first given to Employee to consider, the parties agree
that said changes, whether material or immaterial, were made at the request and
for the benefit of Employee and do not restart the running of the 21 day period;
and 

Employee understands that he may revoke this General Release and the Separation
Agreement for a period of seven (7) calendar days following the day he executes
this General Release and said General Release shall not become effective or
enforceable until the revocation period has expired and no revocation has
occurred. Any revocation within this period must be submitted, in writing, to
the Senior Vice President of Human Resources and state, “I hereby revoke my
acceptance of your General Release and the Separation Agreement.” Said
revocation must be personally delivered to the Senior Vice President of Human
Resources, or mailed to the Senior Vice President of Human Resources and
postmarked within seven (7) calendar days of execution of this General Release;
and

Employee has carefully considered other alternatives to executing this General
Release.

THEREFORE, Employee and the Company, for the full and sufficient consideration
set forth in the Separation Agreement, agree as follows:

1. Employee shall not be entitled to receive any payments or benefits under the
Separation Agreement if the Company has determined that, either prior or within
one year subsequent to the Separation Date, Employee has (a) misappropriated or
improperly used or disclosed any confidential or proprietary information of the
Company; (b) failed to comply with any material contractual obligations to the
Company; (c) solicited for hire away from the Company, any current Company
Employee(s), absent the Company’s consent; or (d) taken any action which is
substantially inimical or detrimental to the interests of the Company.

2. Employee, of his own free will knowingly and voluntarily releases and forever
discharges the Company, its affiliates, subsidiaries, divisions, successors and
assigns and the employees, officers, directors and agents thereof (collectively
referred to throughout this Agreement as the “Released Parties”), of and from
any and all actions or causes of action, suits, claims, charges, complaints,
promises, demands and contracts (whether oral or written, express or implied
from any source), or any nature whatsoever, known or unknown, suspected or
unsuspected, which Employee or Employee’s heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can, shall or may have
against the Released Parties by reason of any matter, cause or thing whatsoever
arising from the beginning of time to the time Employee executes this General
Release or the Separation Agreement, with the exception of any claim to enforce
the terms of this General Release or the Separation Agreement (or any payment or
benefits required to be provided to Employee pursuant to the Separation
Agreement), including, but not limited to:

(a) any and all matters arising out of his employment by the Company or any of
the Released Parties and the cessation of said employment, and including, but
not limited to, any claims for salary, bonuses, severance pay, or vacation pay,
any alleged violation of the National Labor Relations Act, any claims for
discrimination of any kind under the Age Discrimination in Employment Act of
1967 as amended by the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, Sections 1981 through 1988 of Title 42 of the United
States Code, the Employee Retirement Income Security Act of 1974 (except for
vested benefits which are not affected by this agreement), the Americans With
Disabilities Act of 1990, the Fair Labor Standards Act, the Occupational Safety
and Health Act, the Consolidated Omnibus Budget Reconciliation Act of 1985, the
Federal Family and Medical Leave Act; and

(b) The Maine Equal Pay Law; Maine Human Rights Act; Maine Labor Relations Act,
AIDS Tests Law; Occupational Safety and Health Laws; Sexual Harassment Policies
Law; Smokers’ Rights Law; Family Medical Leave Act; Leave for Reserve Training;
Wage and Hour Laws; Wage Payment Laws; “Jury Duty” provision; “Whistleblowers’
Protection Act; Substance Abuse Testing Law; Employment Leave for Victims of
Violence; Maine’s Severance Pay Act, “Smoking Restrictions in Public Areas:
Retaliation Prohibited” provision; “Workplace Smoking Restrictions: Retaliation
Prohibited” provision; and

(c) any other federal, state or local civil or human rights law, or any other
alleged violation of any local, state or federal law, regulation or ordinance,
and/or public policy, implied or expressed contract, fraud, negligence,
estoppel, defamation, infliction of emotional distress or other tort or
common-law claim having any bearing whatsoever on the terms and conditions
and/or cessation of his employment with the Company including, but not limited
to, any allegations for costs, fees, or other expenses, including reasonable
attorneys’ fees, incurred in these matters.

3. Employee also acknowledges that he does not have any current charge,
complaint, grievance or other proceeding against the Released Parties or any
Released Party pending before any local, state or federal agency regarding his
employment.

4. Employee agrees not to disclose, either directly or indirectly, any
information whatsoever regarding the existence or substance of this General
Release or the Separation Agreement. This nondisclosure includes, but is not
limited to, members of the media, present and former Employees of the Company or
any Released Party, and other members of the public, but does not include an
attorney, accountant or representative with whom Employee chooses to consult or
seek advice regarding his consideration of and decision to execute this General
Release. This Agreement shall not be admissible in any proceeding except to
enforce the terms herein. Nothing herein shall preclude the Company from making
such disclosures as may be required by law.

5. Employee represents that he has not and agrees that he will not in any way
disparage the Company or any Released Party, their current and former officers,
directors and Employees, or make or solicit any comments, statements, or the
like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities. The Company agrees that none of its Executive Officers will
disparage Employee, or make or solicit any comments, statements, or the like to
the media or to others that may be considered derogatory or detrimental to the
good name or reputation of the Employee.

6. This General Release is made in the State of Maine and shall be interpreted
under the laws of said State. Its language shall be construed as a whole,
according to its fair meaning, and not strictly for or against either party.
Should any provision of this General Release be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, including the general release language, such provision shall
immediately become null and void, leaving the remainder of this in full force
and effect.
Nothing contained herein shall be construed to alter, limit or release any right
to indemnification Executive may have pursuant to applicable law or WEX’s
Articles or Certificate of Incorporation, Bylaws or other corporate governance
instruments, or any coverage or rights to coverage Executive may have under
insurance maintained by WEX, relating to actions by Executive on behalf of the
Company within the scope of and during the course of his employment with the
Company.

7. Employee agrees that neither this General Release nor the furnishing of the
consideration for this Release shall be deemed or construed at any time for any
purpose as an admission by the Company of any liability or unlawful conduct of
any kind, all of which the Company denies.
This Release may not be modified, altered or changed except upon express written
consent of both parties wherein specific reference is made to this General
Release.

THE PARTIES HAVE READ AND FULLY CONSIDERED THIS GENERAL RELEASE AND ARE MUTUALLY
DESIROUS OF ENTERING INTO SUCH GENERAL RELEASE. EMPLOYEE UNDERSTANDS THAT THIS
DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL CLAIMS HE HAD OR MIGHT HAVE
AGAINST THE COMPANY; AND HE ACKNOWLEDGES THAT HE IS NOT RELYING ON ANY OTHER
REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT. HAVING ELECTED
TO EXECUTE THIS GENERAL RELEASE, TO FULFILL THE PROMISES SET FORTH HEREIN, AND
TO RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH IN THE SEPARATION AGREEMENT,
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
GENERAL RELEASE.

IF THIS DOCUMENT AND THE SEPARATION AGREEMENT ARE RETURNED EARLIER THAN 21 DAYS,
THEN EMPLOYEE ADDITIONALLY ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY AND
KNOWINGLY WAIVED THE 21 DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A
SHORTENED PERIOD OF TIME IS NOT INDUCED BY THE COMPANY THROUGH FRAUD,
MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR TO THE
EXPIRATION OF THE 21 DAYS, OR BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO SIGN
RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.

THEREFORE, the parties to this General Release now voluntarily and knowingly
execute this Agreement.

/s/ Tod A. Demeter



    TOD A. DEMETER

WRIGHT EXPRESS CORPORATION

By: /s/ Michael E. Dubyak
Name:
Title:


2